Citation Nr: 1810083	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-21 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for arthritis of the right knee as a residual of a meniscus tear.

2.  Entitlement to an evaluation in excess of 10 percent for genu varum of the right knee.


REPRESENTATION

Veteran represented by:	Krista M. Weida, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to November 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Boston, Massachusetts, regional office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at an April 2012 hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing is in the claims folder.

In June 2012, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In May 2017, the Vetera filed a notice of disagreement (NOD) with an April 2017 RO decision regarding disbursement of attorney's fees.  The electronic Veterans Appeals Control and Locator System (VACOLS) as well as the Veterans Benefits Management System (VBMS) claims folder documents the Veteran's NOD.  Further, the VBMS claims folder reflects that the RO acknowledged receipt of the NOD in a letter to the Veteran dated May 2017.  Accordingly, as the receipt of the NOD with respect to the Veteran's payment of attorney's fees claim has been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS and VBMS reflect that the NOD has been recognized and that additional action is pending at the RO with regard to the attorney's fees claim, Manlincon is not applicable in this case. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Board previously remanded the Veteran's increased rating claims in June 2012 in order to provide the Veteran with a  VA examination for his knees.  The Veteran was thereafter provided a VA examination in December 2016.  As to the increased rating claims, the United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2017) in pertinent part requires that VA examinations include joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  However, this information is not found in the report from the Veteran's most recent VA examination of record dated December 2016.  Therefore, the Board finds that this issue must be remanded to provide the Veteran with a new VA examination to obtain this medical evidence.  See 38 U.S.C. § 5103A(d) (2012).  When adjudicating this claim the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.      

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of the Veteran's service-connected right knee arthritis and genu varum.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should also test the range of motion of the left and right knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

2. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




